Citation Nr: 0429742	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-32 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision issued by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.

The veteran waived his right to a hearing before a Veterans 
Law Judge of the Board.


FINDING OF FACT

There is no medical evidence of a diagnosis of PTSD or 
psychosis.  Nor is there evidence of an etiological 
relationship between any diagnosed psychiatric disorder and 
active service. 


CONCLUSION OF LAW

Criteria for service connection for PTSD, or any other 
diagnosed psychiatric disorder, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f), 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as is the case here, as 
well as any claim not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

At minimum, VCAA requires that VA inform the claimant about 
information and evidence (1) required to substantiate the 
claim; (2) and not of record necessary to substantiate the 
claim; (3) that VA will seek to provide; and (4) that the 
claimant is expected to provide.  See id.; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA also 
requires that such notice be provided before the issuance of 
the initial unfavorable rating decision of the agency of 
original jurisdiction (AOJ) from which the appeal arises.  
See decision of the U.S. Court of Appeals for Veterans Claims 
(Court), in Pelegrini v. Sec'y of Veterans Affairs, No. 01-
944, issued on June 24, 2004.        

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, immediately 
after the enactment of VCAA, supersedes a decision of the U. 
S. Court of Appeals for the Federal Circuit that invalidated 
a regulation, implementing VCAA, that required a response to 
VCAA in less than one year.  Paralyzed Veterans of America v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).
  
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  In August 2002, before 
issuing the rating decision from which this appeal arises, 
the RO sent the veteran a letter discussing VA's VCAA duties, 
the veteran's and VA's respective responsibilities in claim 
development, what the evidence must show to establish 
entitlement to benefits based on a service-connected 
disorder, and what additional information and evidence are 
needed to substantiate the claim.  Among the information and 
evidence requested were specific accounting of alleged PTSD 
stressor(s) and complete medical evidence of a diagnosis of 
PTSD.  In August 2002, the RO sent the veteran another letter 
specifically asking the veteran to complete an enclosed form 
concerning alleged PTSD stressor(s).  There is no evidence of 
communication from the veteran specifically responsive to the 
first RO letter, but in September 2002, the veteran 
apparently responded to the second letter with a general 
description of the claimed stressors.  

Further, the September 2003 Statement of the Case (SOC) set 
forth 38 C.F.R. § 3.159, which includes a provision that the 
veteran is to be asked whether he has any evidence in his 
possession pertinent to the claim, and provided the veteran 
notice of what evidence was received and considered in 
evaluating the claim and what evidence is required for a 
favorable determination on service connection for PTSD.  
There is no evidence of communication from the veteran in 
response to the SOC, other than the October 2003 filing of a 
VA Form 9 to perfect an appeal to the Board.  

In this case, full VCAA notification apparently was 
accomplished with two pre-AOJ decision letters and a post-AOJ 
decision SOC.  At most, this is a technical defect that posed 
no prejudice to the veteran, as he had ample opportunity 
during the appeal period to provide relevant evidence in the 
form of medical evidence and description of PTSD stressors, 
or ask VA for assistance in obtaining relevant evidence.  He 
also had an opportunity to provide testimonial evidence at a 
Board hearing, but chose not to exercise this right. 

As for the duty to assist, it is noted that the RO obtained 
relevant records, which include service medical records, the 
veteran's written statement on PTSD stressors, and relevant 
private medical records, and associated them with the claims 
folder.  The veteran was given an opportunity to personally 
testify in connection with this appeal, but declined to do 
so.  Nothing in the record indicates that the veteran 
identified any relevant records for which he wanted VA's 
assistance in obtaining to which the RO failed to respond 
with assistance.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Laws and Regulations Governing Service Connection

In general, a grant of service connection for a claimed 
disability requires evidence demonstrating that a disease or 
injury resulting in current disability was incurred in active 
duty or, if pre-existing, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004); Pond v. West, 12 Vet. App. 341 (1999); Watson v. 
Brown, 4 Vet. App. 309 (1993); Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  It is noted that generalized subjective 
complaints alone are not sufficient; rather, underlying 
disease or injury must be shown.  The application of 38 
C.F.R. § 3.303 has an explicit condition that the veteran 
must have a current disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Also, service connection is 
granted for a disease diagnosed after discharge when the 
evidence establishes incurrence in service.  38 C.F.R. § 
3.303(d).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Service connection for certain chronic diseases, to include 
psychosis, will be rebuttably presumed if it is manifested to 
a compensable degree within one year after discharge from 
active service.  These presumptive service connection 
provisions are available to both peacetime and wartime 
veterans, and irrespective of combat status.  There is, 
however, no presumptive service connection available 
specifically for PTSD.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

There are regulations specific to PTSD claims.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2004); Cohen v. Brown, 10 Vet. App. 128, 139-143 
(1997).  If the evidence establishes that a veteran had 
engaged in combat with the enemy (as evidenced by the receipt 
of a service award for combat action, e.g., the Combat 
Infantryman Badge (CIB), or other official service records) 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).

Where, as here, service personnel records do not show 
indisputable evidence of engagement in combat against the 
enemy, the veteran's assertions of in-service stressors alone 
may not be sufficient to establish the occurrence of such 
events.  Rather, alleged stressors must be independently 
corroborated by official service records or other credible 
evidence.  38 C.F.R. § 3.304(f) (2004); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Cohen v. Brown, 10 Vet. 
App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

It is the distressing event, rather than the mere presence in 
a "combat zone," that constitutes a valid stressor.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  See also VAOPGCPREC 
12-1999 (October 18, 1999) (mere presence in a combat zone is 
not definite proof of participation in actual combat against 
the enemy).  Moreover, for PTSD purposes, a stressor must 
meet two requirements: (1) A person must have been "exposed 
to a traumatic event" in which he "experienced, witnessed, 
or was confronted with an event or events that involved 
actual or a threatened death or serious injury, or a threat 
to the physical integrity of self or others"; and (2) his 
"response [must have] involved intense fear, helplessness, 
or horror."  Cohen, 10 Vet. App. at 141 (quoting DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994)).

III.  Evidence and Analysis

As noted above, where, as here, there is no definite evidence 
of engagement in combat against the enemy, such as the award 
of a CIB, the veteran's claimed stressor must be verified by 
official service records or other reliable evidence.  The 
evidence submitted on the purported stressor consists of a 
September 2002 written statement by the veteran that, in late 
1970, another soldier "high" on drugs had attempted to kill 
him with a gun.  The veteran reported that he "completely 
forgot about this [incident]" until recently, and that he 
now understands that his having over-worked himself over the 
years was actually a coping mechanism.  Later, in his 
September 2002 notice of disagreement, the veteran indicated 
that he had combat service, without providing specific 
details as to the alleged combat service.  

The Board has reviewed the veteran's claims file thoroughly.  
It finds nothing in the veteran's service medical records 
concerning a psychiatric problem, or an incident that could 
reasonably be deemed to have been the basis or trigger of a 
psychiatric problem now claimed.  In particular, it is noted 
that the veteran's September 1968 pre-induction medical 
examination report and report of medical history and October 
1970 separation medical examination report and report of 
medical history document normal clinical psychiatric findings 
and affirmative denials by the veteran that he has or has had 
a psychiatric problem.    

It addition, during active service, the veteran worked in a 
clerical position, as a typist.  There is no evidence of 
receipt of a citation or award specifically for engagement in 
combat against the enemy.  See Form DD-214.  Accordingly, the 
veteran's accounting of a PTSD stressor is subject to 
verification by official service records or other independent 
source of corroboration.  

In this case, even assuming that the claimed stressor event 
is verifiable and had been verified, the Board must still 
have a current diagnosis of PTSD (see generally Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992)) and a medical opinion 
linking in-service stressor or psychic trauma and PTSD.  
Here, none of the medical records documents a diagnosis of 
PTSD.  Rather, the records indicate that the veteran recently 
was diagnosed with depression; however, there is no medical 
evidence of a link between active service and depression.  
Nor does the evidence show a diagnosis of psychosis, 
precluding possible presumptive service connection for the 
disorder.  
   
In conclusion, with no diagnosis of PTSD, no medical evidence 
of an etiological link between diagnosed psychiatric problems 
and active service, and no evidence to support presumptive 
service connection for a psychiatric disorder, the Board must 
conclude that the preponderance of the evidence is against 
the claim.  Accordingly, the benefit-of-reasonable-doubt rule 
is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004).  


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



